Order                                                                                                 Supreme Court
                                                                                                    Lansing, Michigan

  September 28, 2005                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128479-80                                                                                           Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  CATHY MITCHELL and ROBERT P. LADD,                                                                  Stephen J. Markman,
  Conservator of the Estate of BRUCE ALLEN                                                                           Justices
  MITCHELL, JR.,
               Plaintiffs-Appellants,
  v        	                                                        SC: 128479
                                                                    COA: 251755
                                                                    St. Clair CC: 02-000821-CK
  ALLSTATE INSURANCE COMPANY, 

             Defendant-Appellee. 

  _________________________________________/ 

  AMERISURE MUTUAL INSURANCE 

  COMPANY, 

           Plaintiff-Appellee, 

  v        	                                                        SC: 128480
                                                                    COA: 251756
                                                                    St. Clair CC: 02-002767-CZ
  ALLSTATE INSURANCE COMPANY, 

            Defendant-Appellee, 

  and
  CATHY MITCHELL and ROBERT P. LADD, 

  Conservator of the Estate of BRUCE ALLEN 

  MITCHELL, JR.,

               Defendants-Appellants. 

  _________________________________________/ 


               On order of the Court, the application for leave to appeal the March 24,
  2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                      I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 28, 2005
                 _________________________________________
        d0919                                                               Clerk